UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                           ZOLPER, COOK, and CONN
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                         Private E1 DUSTIN A. OWENS
                        United States Army, Appellant

                                ARMY 20070264

              United States Army Signal Center and Fort Gordon
                       Donna M. Wright, Military Judge
               Colonel D. Shawn Shumake, Staff Judge Advocate

For Appellant:  Colonel Christopher J. O’Brien, JA; Lieutenant Colonel
Steven C. Henricks, JA; Major Sean F. Mangan, JA; Captain Nathan J.
Bankson, JA (on brief).

For Appellee:  Colonel John W. Miller II, JA; Major Elizabeth G. Marotta,
JA; Captain Michael C. Friess, JA; Captain Michael G. Pond, JA (on brief).

                              21 November 2008

                      ---------------------------------
                             SUMMARY DISPOSITION
                      --------------------------------

Per Curiam:

      In accordance with the directive of our superior court, United States
v. Owens, __ M.J. __, No. 07-0856/AR (C.A.A.F. Oct. 24, 2008) (order),
appellant is granted one hundred and three (103) additional days credit
against his sentence to confinement.  All rights, privileges, and property,
of which appellant has been deprived by virtue of that portion of his
sentence set aside by this decision are restored.  See Articles 58b(c) and
75(a), Uniform Code of Military Justice, 10 U.S.C. §§ 858b(c) and 875(a).

      On consideration of the entire record, including those matters
personally submitted by appellant, we hold the findings of guilty and the
remaining sentence as approved by the convening authority are correct in
law and fact.  Accordingly, those findings of guilty and the sentence are
AFFIRMED.

                                  FOR THE COURT:



                                  MALCOLM H. SQUIRES, JR.
                                  Clerk of Court